DETAILED ACTION
Status of the Claims
Applicant has canceled claims 10-21 to the Office action of 25 April 2022.
Allowable Subject Matter
Claims 1-9 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim includes the allowable subject matter of claim 21, indicated in the last Office action of 20 August 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computing device implemented method of virtually identifying and testing force applied to teeth including the step of displaying, on a graphical user interface, a representation of a force applied to the virtual teeth by the corresponding virtual dental appliance of a particular segment of the treatment plan and a virtual tooth surface feature on one of the virtual teeth, wherein the displayed representation includes one or more of a line, an arrow, and a vector associated with one or more characteristics of the force applied to the virtual teeth; determining, via the computing device, a resulting configuration of the virtual teeth based on the force applied to the virtual teeth in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772